DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
The Examiner notes that any objections and/or rejections previously set forth in the Non-Final Office Action mailed 13 April 2021 and not repeated herein are overcome and hereby withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-2, 4-5, 9, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Mukkamala (US 2008/0081175; “Mukkamala”) and Peiffer et al. (US 5,451,455; “Peiffer”).
Regarding claims 1, 2 and 29, Mukkamala teaches a paperboard substrate comprising fiber pulp, a binder, and an opacifying pigment ([0007-0009], [0079]), which reads on the 

Mukkamala is silent regarding the paperboard substrate having a cross-direction elongation according to ISO 1924 greater than or equal to 7.5%.
Peiffer discloses a biaxially oriented film that has good twisting properties, mechanical properties with strength values being about the same in both the longitudinal and transverse (i.e., cross-machine) directions (col. 1, lines 55-68). The twistability of the film is characterized by the permanent deformation in the longitudinal and transverse directions, and smaller the elongation at break in the longitudinal direction, wherein good twist can be achieved at permanent deformation greater than about 60% in both directions (col. 5, lines 5-15). The elongation at break is less than 100% in both directions (col. 5, lines 15-20).
Mukkamala and Peiffer are both directed towards laminates. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to biaxially orient the paperboard substrate (pulp fibers and binders) of Mukkamala with an elongation at break of less than 100% (i.e., the elongation less than 100%) as taught by Peiffer motivated by the expectation of good twisting and mechanical properties (Peiffer col. 1, lines 55-68, col. 5, lines 5-20). 
As such, the paperboard substrate of Mukkamala in view of Peiffer comprises an elongation of less than 100%, which encompasses, and therefore renders obvious, the limitation of the twisting paper substrate comprises a cross-direction and a machine direction, wherein the twisting paper substrate comprises a cross-direction elongation according to ISO 1924 greater prima facie case of obviousness.

Mukkamala in view of Peiffer is silent regarding the difference of opacity of the paper substrate before and after a Cobb test according to the Rizinus Cobb method is equal to 8 percent or less (5% or less as required by claim 2), and a cross-direction tear resistance greater than or equal to 220 mN.
However, it is noted that the paperboard substrate of Mukkamala in view of Peiffer can be identical or substantially identical to the twisting paper substrate claimed and disclosed by Applicant in terms of the fibrous base, basis weight (Mukkamala [0085]), opacifying additive, binder, and amount of elongation in the cross-direction. 
In the absence of any objective evidence to the contrary, there is a reasonable expectation that the paperboard substrate of Mukkamala in view of Peiffer comprises embodiments that reads on the limitations of the difference of opacity before and after a Cobb test is 8 percent or less regardless the side of the side castor oil is applied, and a cross-direction tear resistance greater than or equal to 220 mN recited in claims 1, 2 and 29. As set forth in MPEP 2112 V and MPEP2112.01 I/II, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. 
Additionally, Mukkamala teaches that strength and opacity properties are measured, controlled, and can be improved by adjusting paper composition and formation process ([0075, 0086]). Therefore, if modified Mukkamala’s paper was tested in the same manner as recited in 

Furthermore, Peiffer also teaches that it is well known and well within the abilities of those skilled in the art to consider, measure, adjust, and optimize the mechanical properties such, as mechanical and twisting properties (e.g., elongation, tear resistance, tensile strength, modulus of elasticity) by orienting the film as needed (Peiffer col. 1, lines 55-68, col. 3, lines 39-44, col. 5, lines 5-20). As established by MPEP 2144.05 II and 2143 C, the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages; discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art; where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.

Regarding the limitation of “…the binder reducing penetration of wax in the fibrous base during the production of the waxed twisting paper substrate by application of wax on the paper substrate…” it is noted that any binder would be able to reduce the penetration of wax to some degree and given that Mukkamala in view of Peiffer teaches a binder, the binder reads on the limitation of the binder reducing the penetration of wax recited in claim 1. It is further noted that Mukkamala discloses binders such as starch that are identical to specific binders disclosed by the present invention ([0077]).

Regarding claim 4, Mukkamala teaches the opacifying pigment is titanium dioxide ([0009, 0080]), which reads on the limitation of the opacifying additive comprises titanium dioxide recited in claim 4. 

Regarding claim 5, Mukkamala teaches the binder is a starch ([0009, 0077]), which reads on the limitation of the water soluble binder is starch recited in claim 5.

Regarding claim 9, Mukkamala teaches the paperboard substrate has a basis weight of 20 to 350 g/m2 and each coating is applied in an amount of 4-30 g/m2 ([0085]), which overlaps, and therefore renders obvious, the limitation of the twisting paper substrate having a basis weight of less than or equal to 60 g/m2 recited in claim 9. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.

Claims 8 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Mukkamala in view of Peiffer as applied to claim 1 above, and further in view of Le Loarer (US 2014/0242356; “Le Loarer”); and Mukkamala in view of Le Loarer and Peiffer.
Regarding claim 8, as described above, Mukkamala in view of Peiffer teaches a paperboard substrate that reads on the limitations of claim 1. Mukkamala further teaches the composition can comprise plasticizers (i.e., softening agent) ([0079]). 
Mukkamala in view of Peiffer is silent regarding the paperboard substrate comprising a softening agent as specified by claim 8. 
Le Loarer discloses a paper laminate comprising a fibrous layer comprising a binder and softener having enhanced properties of elasticity, flexibility, and dual-fold endurance ([0013-0020]). The softener is a mixture of urea and sodium nitrate in the amount of 2 to 12 wt.% of the fibrous layer (i.e., dry weight) ([0018, 0058-0061]). The softener gives the paper a soft touch and high elasticity ([0020, 0060]).
Mukkamala in view of Peiffer, and Le Loarer are both directed towards paper laminates comprising a fiber base containing a binder and a softener (i.e., plasticizer). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the paperboard substrate of Mukkamala in view of Peiffer by adding a urea/sodium nitrate mixture in the amount of 2 to 12 wt.% as taught by Le Loarer motivated by the expectation of improving the elasticity, flexibility, and endurance of the paperboard substrate (Le Loarer [0020, 0060]). 
As such, the paperboard substrate of Mukkamala in view of Peiffer and Le Loarer comprises 2 to 12 wt.% of a urea/sodium nitrate mixture, which anticipates (MPEP 2131.03 II), and therefore, reads on the limitations of the at least one softening is a mixture of urea and sodium nitrate, and is present in the amount of 0.2 to 15% in dry weight relative to a dry weight of the paper recited in claim 8.

Regarding independent claim 25, 
The paperboard substrate has a basis weight of 20 to 350 g/m2 and each coating is applied in an amount of 4-30 g/m2 ([0085]), which overlaps, and therefore renders obvious, the limitation of the twisting paper substrate has a basis weight of less than or equal to 60 g/m2 recited in claim 25.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.
The binder has an amount of 2 to 22 wt.% based on the dry weight of the pigment in the paperboard coating, wherein the pigment is 60 to 90 wt.% based on the total solids of the coating composition ([0076, 0080, 0085]), which anticipates (MPEP 2131.03 II), and therefore, reads on the limitation of the at least one binder is present at 1-20% in dry weight relative to a dry weight of the paper recited in claim 25.

Mukkamala is silent regarding the paperboard substrate comprises at least one softening agent in the amount of 0.2 to 15 wt.% in dry weight relative to a dry weight of the paperboard substrate.
Le Loarer discloses a paper laminate comprising fibrous layer comprising a binder and softener having enhanced properties of elasticity, flexibility, and dual-fold endurance ([0013-0020]). The softener is in the amount of 2 to 12 wt.% of the fibrous layer (i.e., dry weight) ([0059-0061]). The softener gives the paper a soft touch and a high elasticity ([0020, 0060]).
Mukkamala and Le Loarer are both directed towards paper laminates comprising a fiber base containing a binder and a softener (i.e., plasticizer). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the paperboard substrate of Mukkamala by adding a softener in the amount of 2 to 12 wt.% as taught by Le Loarer motivated by the expectation of improving the elasticity, flexibility, and 

Mukkamala in view of Le Loarer is silent regarding the paperboard substrate having a cross-direction elongation according to ISO 1924 greater than or equal to 7.5%.
Peiffer discloses a biaxially oriented film that has good twisting properties, mechanical properties with strength values being about the same in both the longitudinal and transverse (i.e., cross-machine) directions (col. 1, lines 55-68). The twistability of the film is characterized by the permanent deformation in the longitudinal and transverse directions, and smaller the elongation at break in the longitudinal direction, wherein good twist can be achieved at permanent deformation greater than about 60% in both directions (col. 5, lines 5-15). The elongation at break is less than 100% in both directions (col. 5, lines 15-20).
Mukkamala in view of Le Loarer, and Peiffer are both directed towards laminates. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to biaxially orient the paperboard substrate (pulp fibers and binders) of Mukkamala in view of Le Loarer with an elongation at break of less than 100% (i.e., the elongation less than 100%) as taught by Peiffer motivated by the expectation of good twisting and mechanical properties (Peiffer col. 1, lines 55-68, col. 5, lines 5-20). 
As such, the paperboard substrate of Mukkamala in view of Le Loarer and Peiffer comprises an elongation of less than 100%, which encompasses, and therefore renders obvious, prima facie case of obviousness.

Regarding the limitation of “…the binder reducing penetration of wax in the fibrous base upon application of wax on the twisting paper substrate…” it is noted that any binder would be able to reduce the penetration of wax to some degree and given that Mukkamala in view of Le Loarer and Peiffer teaches a binder, the binder reads on the limitation of the binder reducing the penetration of wax recited in claim 25. It is further noted that Mukkamala discloses binders such as starch that are identical to specific binders disclosed by the present invention ([0077]).

Regarding claims 26 and 27, Le Loarer teaches the softener is a mixture of urea and sodium nitrate ([0018, 0059]), which reads on the limitations of the at least one softening agent comprises a mixture of urea and sodium nitrate recited in claims 26 and 27.

Regarding claim 28, Le Loarer teaches the softener is preferably 3 to 7 wt.% of the fibrous layer ([0060-0061]), which overlaps, and therefore, renders obvious the limitation of the at least one softening agent is present at 0.5 to 5% in dry weight relative to a dry weight of the twisting paper substrate recited in claim 29. As set forth in MPEP 2144.05, in the case where the prima facie case of obviousness exists. 

Response to Arguments
Claim Objections
Applicant’s arguments, see page 7 of the remarks, filed 13 August 2021, with respect to the objections of claim 25 have been fully considered.  The claim objections set forth in the Office Action mailed 13 April 2021 have been withdrawn due to the present claim amendments.

Claim Rejections under 35 U.S.C. 112 (b)
Applicant’s arguments, see pages 7 of the remarks, filed 13 August 2021, with respect to the rejections of claim 23 under 35 U.S.C. 112(b) have been fully considered. The rejections under 35 U.S.C. 112(b) set forth in the Office Action mailed 13 April 2021 have been withdrawn due to the present claim amendments.

Claim Rejections under 35 U.S.C. 103 over Mukkamala (US 2008/0081175) in view of Peiffer et al. (US 5,451,455; “Peiffer”), and further in view of Le Loarer (US 2014/0242356; “Le Loarer”); and Mukkamala in view of Le Loarer.
Applicant’s arguments filed 13 August 2021 have been fully considered, but are not persuasive. Upon further search and consideration a new grounds of rejection has been set forth above to include Peiffer for independent claim 25 which was necessitated by the present claim amendments.
Applicant asserts the following arguments addressed below:
Regarding argument (1), on pages 7-9 of the remarks, Applicant asserts that a skilled artisan would not have reasonably combined the teachings of Mukkamala and Peiffer because Mukkamala is directed to a composition for a sheet or board with an opacifying pigment necessary to achieve coating properties, while Peiffer is directed to a multilayered highly transparent film. 
However, Mukkamala is directed towards a laminate paper that comprises a paperboard substrate and a coating composition (multilayer film) (Mukkamala [0007-0010]), and Peiffer is directed towards multilayer films (i.e., laminates) (Peiffer col. 1, lines 9-14). Therefore, both Mukkamala and Peiffer are considered to be analogous art. As is set forth in MPEP 2141.01(a), a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.
Furthermore, Peiffer is only relied upon to teach a laminate being biaxial orienting and an elongation of less than 100%, not the transparent properties as asserted by Applicant. Note that while Peiffer does not disclose all the features of the presently claimed invention, Peiffer is used as a teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Rather this reference teaches a certain concept, and in combination with the other applied prior art establishes a prima facie case of obviousness over the presently claimed invention. Peiffer discloses biaxially oriented films impart twistability to the film, wherein the elongation is less than 100% (col. 1, lines 15-21, 50-54, 55-68, col. 5, lines 5-22). Therefore, Peiffer provides one of ordinary skill in the art with teaching, suggestion, and motivation to biaxially orient a laminate i.e., mechanical properties of a laminate). As set forth in MPEP 2145 III, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference, rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. As such, Applicant’s argument is not found persuasive.

Regarding argument (2), on pages 9 and 10 of the remarks, Applicant asserts that the proposed combination of Mukkamala and Peiffer would cause the laminate of Mukkamala to change the operation or lead to unsatisfactory for its intended purpose. 
However, it is noted that the transparent film of Peiffer is not replacing any part of Mukkamala and the basis of the rejection only relies on biaxially orientation for attaining elongation at break of less than 100% to improve twistability. 
Moreover, it is noted that Mukkamala does not criticize, discredit, or otherwise discourage the teaching of Peiffer. Rather, Peiffer provides one of ordinary skill in the art of laminates to provide improved twistability for a laminate. Therefore, the laminate of Mukkamala in view of Peiffer is considered to be capable of performing its intended purpose. Moreover, it is noted Mukkamala does not criticize, discredit, or otherwise discourage the teaching of Peiffer, where one of ordinary skill in the laminate arts would reasonably look to Peiffer for enhancing mechanical properties for the laminate of Mukkamala. As such, Applicant’s argument is not found persuasive.

Regarding argument (3),
However, it is noted that both Mukkamala and Peiffer form laminates that contain layers comprising polymers, and therefore the laminates are capable of being elongated. Additionally, the films do not require that laminates to have the exact same structure or use the exact same process. As set forth in MPEP 2145 III, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference, rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.
Moreover, it is noted Mukkamala does not criticize, discredit, or otherwise discourage the teaching of Peiffer, and therefore given both are related to laminates, one of ordinary skill in the laminate arts would reasonably look to Peiffer for enhancing mechanical properties for the laminate of Mukkamala. Peiffer is not required to utilize the same process as Mukkamala to provide a teaching, suggestion, and motivation. In this case, Peiffer provides a teaching, suggestion, and motivation to enhance the twistability of Mukkamala by orienting the laminate. As is set forth in MPEP 2141.01(a), a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. As such, Applicant’s argument is not found persuasive.

Regarding argument (4), on pages 10 and 11 of the remarks, Applicant asserts that the proposed modification of Mukkamala with Peiffer lacks a rational basis, because adding a stretchable twistable layer to a paper-based substrate which does not have twistability properties 
However, it is noted that Peiffer discloses biaxially oriented films impart twistability to the film, wherein the elongation is less than 100% (col. 1, lines 15-21, 50-54, 55-68, col. 5, lines 5-22). Therefore, Peiffer provides one of ordinary skill in the art an understanding that the twistability of a laminate is directly related to the elongation and orientation of the laminate, and provides guidance to improve the twistability of a laminate.
Furthermore, it is noted that the twistability of a laminate is determined by the composition and properties of that composition. Merely stating that the paper-based substrate of Mukkamala would not have twistability properties is a conclusory statement with no support. Applicant has not provided any evidence as to why the laminate of Mukkamala in view of Peiffer would not have any twistability properties or elongation properties as asserted by Applicant. As established in MPEP 2145, if a prima facie case of obviousness is established, the burden shifts to the Applicant to come forward with arguments and/or evidence to rebut the prima facie case. However, arguments of counsel cannot take the place of factually supported objective evidence.
Moreover, the Mukkamala laminate comprises a composition with polymer binders, and one of ordinary skill in the art would reasonably understand polymer binders can provide some degree of elongation and some degree of twisting for the laminate. As such, Applicant’s argument is not found persuasive. 

Regarding argument (5), on pages 11 and 12 of the remarks, Applicant asserts that the combination of Mukkamala in view of Le Loarer or Mukkamala and Peiffer does not arrive at 
However, as described above in arguments 1-4, Peiffer provides one of ordinary skill in the art with a teaching, suggestion, and motivation to adjust elongation for a laminate to provide twistability (col. 1, lines 15-21, 50-54, 55-68, col. 5, lines 5-22). The basis of the present rejection relies on Mukkamala in view of Le Loarer and Peiffer, wherein the laminate has an elongation of less than 100%, which establishes a prima facie case of obviousness over the limitation of a cross-direction elongation greater than or equal to 7.5% as recited in the present claims. As such, Applicant’s argument is not found persuasive. 

Relevant Prior Art 
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Zeng et al. (“Elongation of paper,” BioResources 8(1), 472-486, https://ojs.cnr.ncsu.edu/index.php/BioRes/article/view/BioRes_08_1_472_Zeng_Elongation_Potential_Paper/1894) – discloses mechanical properties of paper including elongation, wherein Table 7 discloses elongation of about 10% (abstract, pg. 472,479).

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS FITZHUGH whose telephone number is 571-270-7233.  The examiner can normally be reached on 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. F./
Examiner, Art Unit 1782

/Eli D. Strah/Primary Examiner, Art Unit 1782